DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nixon et al. (EP 0 139 604).
Regarding Claim 13: Nixon et al. disclose a method (Claim 8) for co-extrusion of a complex rubber profiled element (Fig. 8-11) intended for the manufacture of a tire, the complex profiled element comprising along its height a first sublayer layer (122) (Fig. 8-11)  of a first rubbery material and a second tread layer of a second rubbery material (124)(Fig. 9-11) superposed on the sublayer, the first sublayer layer and the second tread layer having at least one discontinuity (Fig. 8-11) in the width of the complex profiled element that extends in a transverse direction so that at least one insert of a third rubbery material is inserted (130)(Fig. 10-11) into the at least one discontinuity of the first sublayer layer and the second tread layer at the time of co-extrusion, the method consisting of extruding and profiling the first, second and third rubbery materials over a given co-extrusion width and in a longitudinal direction of co-extrusion perpendicular to a transverse plane of the co-extruded profiled element, the method comprising the following succession of steps: (a) extruding the first rubbery material discontinuously across the co-extrusion width (104) (Fig. 6-7); (b) first profiling the first rubbery material discontinuously across the co-extrusion width (136) (Figure 6-7); (c) extruding the second rubbery material (108) (Figures 6-7)  discontinuously across the co-extrusion width in such a way as to superpose the second rubbery material on the first rubbery material; (d) profiling the first and second rubbery materials to a profile exhibiting no discontinuity across the co-extrusion width (138) (Figures 6-7), at least one longitudinal groove being created in the profiled element, the profiling of the first and second rubbery materials being performed jointly with at least an extruding of the third rubbery material next to the at least one longitudinal groove created in the profiled element(112) (Figures 6-9); and (e) final profiling of the first, second and third rubbery materials to a final profile exhibiting no discontinuity across the co-extrusion width (140) (Figures 6-7), a final shape thereof being given to the at least one longitudinal groove created in the profiled element in step (d) and situated transversely next to at least one insert originating from an extrusion of the third rubbery material according to step (d)  (Figures 6-9). Nixon further disclose with the third rubbery material being extruded next to the at least one longitudinal groove according to an outlet cross-section of a determined shape, a band of non-zero height and width of the first rubbery material is extruded upstream of each third rubbery material outlet section and underneath each third rubbery material outlet section (Figures 6-11, it is clear from figure 10 (annotated and reproduced below) that 122 is at least partially underneath 130)).

    PNG
    media_image1.png
    242
    416
    media_image1.png
    Greyscale

Regarding Claim 15: Nixon et al. disclose the invention as described above in the rejection of Claim 14.  Nixon further disclose wherein a height of the first rubbery material extruded upstream of each third rubbery material outlet section is progressively reduced (Figure 8).
Regarding Claim 16: Nixon et al. disclose the invention as described above in the rejection of Claim 15.  Nixon further disclose wherein the height of the first rubbery material extruded upstream of each third rubbery material outlet section is reduced in stages (Fig 8).
Regarding Claim 17: Nixon et al. disclose the invention as described above in the rejection of Claim 13.  Nixon further disclose wherein, during step (d), the third rubbery material is extruded according to an outlet cross- section in a transverse plane containing at least one triangular subsection and in such a way that the at least one triangular subsection constitutes one side wall of the at least one longitudinal groove created in the profiled element (Figure 10). 
Regarding Claim 21: Nixon et al. disclose the invention as described above in the rejection of Claim 13.  Nixon further disclose wherein a longitudinal direction of co-extrusion extends radially around a central axis (Figures 6-11).
Regarding Claim 22: Nixon et al. disclose the invention as described above in the rejection of Claim 13.  Nixon further disclose wherein the extruding and profiling steps are performed between a roller and an extrusion head, comprising a lower wall of cylindrical profile collaborating with an exterior wall of the roller (Figures 6-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (EP 0 139 604).
Regarding Claim 18: Nixon et al. disclose the invention as described above in the rejection of Claim 17.  Nixon fail to specifically disclose wherein, during step (d), the third rubbery material is extruded according to an outlet cross- section in a transverse plane containing two triangular subsections distant from one another in the transverse direction of extrusion and in such a way that the third rubbery material extruded by the two triangular subsections constitutes two side walls of the at least one longitudinal groove created in the profiled element.  However given the teachings of Nixon et al. a person having ordinary skill in the art would have found multiplication of steps to be prima facie obvious and well within the skill of a person having ordinary skill in the art..
Regarding Claim 19: Nixon et al. disclose the invention as described above in the rejection of Claim 18.  Nixon fail to specifically disclose wherein, at the same time as performing step (c), a part of the flow of the second material is diverted toward at least one discontinuity created during steps (a), (b), and (c) in the superposed first and second rubbery materials in such a way that the diverted flow of the second rubbery material arrives between the two triangular subsections of the third rubbery material outlet in the transverse direction of extrusion. However given the teachings of Nixon et al. a person having ordinary skill in the art would have found multiplication of steps to be prima facie obvious and well within the skill of a person having ordinary skill in the art..
Regarding Claim 20: Nixon et al. disclose the invention as described above in the rejection of Claim 13.  Nixon fail to specifically disclose wherein, during steps (a) through (c), three discontinuities are created in the first and second rubbery materials in the transverse direction of extrusion. However given the teachings of Nixon et al. a person having ordinary skill in the art would have found multiplication of steps to be prima facie obvious and well within the skill of a person having ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 11 February 2022 have been fully considered but they are not persuasive because Applicant argues that the first rubber 122 is not underneath the third rubber 130.  This is unpersuasive because as described above in the rejection and now shown with annotated Figure 10 from the reference, 122 is clearly at least partially underneath 130 and thus meets the claims.  
It is also noted that the second rubber element is extruded such that it was underneath the third rubber and therefore such considerations would be obvious and routine in view of the prior art amounting to mere design choice.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744